Citation Nr: 1015742	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-25 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) for the purpose of 
the appellant's entitlement to accrued benefits.

2.  Entitlement to a total rating due to individual 
unemployabilty (TDIU) resulting from service-connected 
disabilities for the purpose of the appellant's entitlement 
to accrued benefits.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran, who died in December 2006, served on active duty 
from January 1968 to September 1970.  He had service in the 
Republic of Vietnam from January to April 1969.  The 
appellant is the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an March 2007 rating decision by the RO.  In 
March 2009, the appellant, accompanied by her attorney, had a 
hearing before the undersigned at the St. Petersburg, 
Florida, RO.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office. VA will notify the appellant if further 
action is required.


REMAND

The appellant seeks accrued benefits based on a claim filed 
by the Veteran that was pending at the time of his death.

Although a veteran's claim terminates with the veteran's 
death, to a limited extent, a qualified survivor may carry on 
the deceased veteran's claim by submitting a timely claim for 
accrued benefits. 38 U.S.C.A. § 5121 (West 2002); see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an 
accrued benefits claim is separate from the veteran's service 
connection claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim; thus, an 
appellant takes the veteran's claim as it stood on the date 
of death, but within the limits established by law.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996), 
aff'g 6 Vet. App. 483 (1994).

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  38 U.S.C.A. §§ 5101(a), 
5121(a); see Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. 
Cir. 1998).

Periodic monetary benefits (other than insurance and 
servicemen's indemnity) authorized under laws administered by 
the VA to which a veteran was entitled at the time of the 
veteran's death under existing ratings or decisions, or those 
based on evidence in the file at the date of death, and due 
to the veteran but unpaid will, upon the death of the 
veteran, be paid to the veteran's spouse, children, or 
dependent parent. 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.

Because the appellant's claim is for the purpose of accrued 
benefits, the Board is prohibited from considering medical 
evidence received after the date of the veteran's death, 
other than VA records that were constructively of record at 
the time of death. See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a); see Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993); see also 38 C.F.R. § 3.1000(d)(4).



In a June 2004 rating action, the RO granted the Veteran's 
claim of entitlement to service connection for PTSD and 
assigned a 50 percent schedular rating, effective April 22, 
1998.  The Veteran disagreed with the rating for PTSD and 
perfected an appeal to the Board.  On December 14, 2006, 
prior to obtaining a final determination on that issue, the 
Veteran died of metastatic small cell carcinoma of the lung.  

In his September 2004 statement, the Veteran, through his 
representative, filed a claim of entitlement to a TDIU.  In 
August 2005, the RO denied that claim, and the following 
month, the Veteran submitted a statement, which when 
construed in a manner most favorable to the Veteran, 
constituted a Notice of Disagreement with that decision.  In 
January 2006, the RO confirmed and continued the denial of 
entitlement to a TDIU.  However, prior to the Veteran's 
death, the RO did not issue a Statement of the Case or take 
any further action with respect to that issue.

In December 2006, the appellant filed a claim of entitlement 
to dependency and indemnity compensation and entitlement to 
unspecified accrued benefits.  In March 2007, the RO granted 
the appellant's claim of entitlement to dependency and 
indemnity compensation.  In its notice to the appellant later 
that month, the RO stated that it could not approve the 
appellant's claim for accrued benefits.  The appellant 
disagreed with the denial of her claim of entitlement to 
accrued benefits, and this appeal ensued.

In the Statement of the Case, the RO stated that because VA 
did not owe the Veteran any money at the time of his death, 
the appellant was not entitled to accrued benefits.  The RO 
did not specifically identify any issues with respect to the 
claim for accrued benefits.



In March 2009, during the course of the appeal, the appellant 
had a hearing at the RO before the Veterans Law Judge whose 
signature appears at the end of this decision.  She testified 
that the initial 50 percent rating for the Veteran's PTSD did 
not adequately reflect the level of impairment caused by that 
disorder.  In this regard, she noted that the Veteran's PTSD 
had been aggravated by treatment rendered on or about 
November 10, 2003 at the VA Medical Center in Gulfport, 
Mississippi.  Therefore, she maintained that an increased 
rating was warranted for the purpose of accrued benefits.  In 
addition, she testified that the Veteran was unemployable due 
to his service-connected disabilities.  Therefore, she 
maintained that a TDIU was also warranted.  

A remand is needed to address an evidentiary deficiency.  
With respect to the November 2003 hospitalization mentioned 
above, only a few records are in the claims file.  Those 
records show the Veteran was hospitalized from November 10-
20, 2003, but the complete records are not in the file.  
Since these records are constructively in VA's possession, 
they must be obtained.  

Accordingly, the case is remanded for the following:

1.  The RO must obtain all VA medical 
records associated with the Veteran's 
hospitalization at the Gulfport VA 
Medical Center on or about November 10-
20, 2003.  Such records should include, 
but are not limited to, discharge 
summaries, consultation reports, daily 
clinical records, doctor's notes, nurse's 
notes, and prescription records.  

A failure to respond or a negative 
response to any request must be noted in 
writing and associated with the claims 
folder.

Efforts to obtain such records must 
continue until it is determined that they 
do not exist or that further attempts to 
obtain them would be futile.  The non-
existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

2.  Then, readjudicate the following 
issues with respect to the appellant's 
claims for accrued benefits:  entitlement 
to an initial rating in excess of 
50 percent for PTSD and entitlement to a 
TDIU.

If the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
she and her representative must be 
furnished a Supplemental Statement of the 
Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The appellant need take no action unless she is notified to 
do so.  However, she is advised that she has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



